Exhibit 10.3

 

EMPLOYEE MATTERS AGREEMENT

 

by and between

 

WYNDHAM HOTELS & RESORTS, INC.

 

and

 

WYNDHAM DESTINATIONS, INC.

 

Dated as of May 31, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

Section 1.01

Definitions

1

Section 1.02

Certain Constructions

5

Section 1.03

Schedules, Sections

6

Section 1.04

Effective Time

6

 

 

 

ARTICLE II ALLOCATION OF EMPLOYEES; EMPLOYEE BENEFITS

6

Section 2.01

Allocation of Employees

6

Section 2.02

Employee Liabilities Generally

7

Section 2.03

No Termination of Employment Intended as a Result of the Allocation of Employees

7

Section 2.04

At-Will Employment

7

Section 2.05

Service Crediting

8

Section 2.06

Continuity of Benefits and Coverage

8

Section 2.07

Establishment and Spinoff of 401(k) Plans

8

Section 2.08

Group Health Plans

9

Section 2.09

Disability Plans

10

Section 2.10

Group Term Life, Accidental Death & Dismemberment and Business Travel Accident
Insurance Plans

11

Section 2.11

Insurance Contracts and Third-Party Vendor Agreements

11

Section 2.12

Deferred Compensation Plans

12

Section 2.13

Severance Pay Plans

12

Section 2.14

Paid Time Off

13

Section 2.15

Multiemployer Plans

13

Section 2.16

Other Plans

13

Section 2.17

Reimbursements

14

Section 2.18

Non-U.S. Plans

14

 

 

 

ARTICLE III INCENTIVE COMPENSATION PLANS AND ARRANGEMENTS

14

Section 3.01

Treatment of Equity Awards

14

Section 3.02

Nonequity Incentive Compensation Arrangements

18

 

 

 

ARTICLE IV LABOR AND EMPLOYMENT MATTERS

19

Section 4.01

Payroll Reporting and Tax Withholding

19

Section 4.02

Employment Policies and Practices

20

Section 4.03

Leave of Absence Policies

20

Section 4.04

Employee Records

20

Section 4.05

Notice and Consultation Obligations; Collective Bargaining Agreements

20

Section 4.06

WARN Act

21

Section 4.07

Access to Employee Records

21

Section 4.08

Sharing of Personal Information

21

 

 

 

ARTICLE V MISCELLANEOUS

22

Section 5.01

Relationship of Parties

22

 

i

--------------------------------------------------------------------------------


 

Section 5.02

Access to Information; Cooperation

22

Section 5.03

Complete Agreement

22

Section 5.04

Counterparts

22

Section 5.05

Survival

22

Section 5.06

Notices

22

Section 5.07

Waivers

23

Section 5.08

Amendment

23

Section 5.09

Assignment

23

Section 5.10

Successors and Assigns

23

Section 5.11

No Circumvention

23

Section 5.12

Third Party Beneficiaries

23

Section 5.13

Title and Headings

24

Section 5.14

Governing Law

24

Section 5.15

Dispute Resolution; Consent to Jurisdiction; Specific Performance; Waiver of
Jury Trial; Force Majeure

24

Section 5.16

Severability

24

Section 5.17

Interpretation

24

Section 5.18

No Duplication; No Double Recovery

24

 

ii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is made and entered into as
of May 31, 2018, by and between Wyndham Hotels & Resorts, Inc., a Delaware
corporation (“SpinCo”), and Wyndham Destinations, Inc., a Delaware corporation
(“RemainCo” and with SpinCo each, individually, a “Party”, and, collectively,
the “Parties”).  Capitalized terms used in this Agreement, but not defined,
shall have the meanings ascribed to them in the Separation and Distribution
Agreement, dated as of May 31, 2018, by and between SpinCo and RemainCo (as
amended from time to time, the “Distribution Agreement”).

 

RECITALS

 

WHEREAS, pursuant to the Distribution Agreement, RemainCo shall be separated
into two separate, publicly-traded companies, one for each of (i) the RemainCo
Business, which shall be owned and conducted, directly or indirectly, by
RemainCo, and (ii) the SpinCo Business, which shall be owned and conducted,
directly or indirectly, by SpinCo; and

 

WHEREAS, each of RemainCo and SpinCo has determined that it is necessary and
desirable to enter into this Agreement in order to allocate, assign or transfer,
as applicable, to the appropriate Party, assets, responsibilities, liabilities
and obligations with respect to employee compensation, benefits, labor and
certain other employment matters associated with personnel of the SpinCo
Business and the RemainCo Business, pursuant to the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements,
provisions and covenants contained in this Agreement, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
SpinCo and RemainCo hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Definitions: As used in this Agreement,
the following terms shall have the meanings indicated below:

 

(a)                                 “Cause” shall mean: (i) if there is an
employment or similar agreement in effect between the relevant RemainCo Employee
or SpinCo Employee and RemainCo or SpinCo, as applicable, or there is a Plan
applicable to the relevant RemainCo Employee or SpinCo Employee, in each case,
that defines “Cause”, and such agreement or Plan is in effect at the time of the
termination of the relevant RemainCo Employee or SpinCo Employee, “Cause” as
defined therein; and (ii) if there is no such agreement or Plan or “Cause” is
not defined therein, “Cause” means any of the relevant RemainCo Employee’s or
SpinCo Employee’s: (A) misconduct or gross negligence in the performance of his
or her duties to the respective employing entity; (B) failure to substantially
perform his or her duties to the respective employing entity, which continues
after such entity has provided written notice to the relevant RemainCo Employee
or SpinCo Employee, and the relevant RemainCo Employee or SpinCo Employee has
not cured such failure within five (5) business days thereafter, or failure to
follow the lawful directives of the person to whom the relevant RemainCo
Employee or SpinCo Employee directly reports (or, in the event he or she reports
directly to the Board of Directors of RemainCo or SpinCo (as applicable, the
“Board”),

 

1

--------------------------------------------------------------------------------


 

failure to follow the lawful directives of the Board) (in each case, other than
as a result of the relevant RemainCo Employee’s or SpinCo Employee’s death or
disability); (C) indictment for, conviction of, or pleading of guilty or nolo
contendere to, a felony or any crime involving dishonesty or moral turpitude, or
otherwise engaging in material misconduct that has caused or is reasonably
expected to cause injury to the respective employing entity or its interests,
including, but not limited to, harm to the standing and reputation of, or which
otherwise brings public disgrace or disrepute to, such entity; (D) failure to
cooperate in any audit or investigation of the business or financial practices
of the respective employing entity; (E) performance of any act of theft,
embezzlement, fraud, malfeasance, dishonesty or misappropriation with respect to
RemainCo or SpinCo, as applicable, or any of its respective security holders,
customers, suppliers; or (F) material breach or violation of the relevant
RemainCo Employee’s or SpinCo Employee’s agreement, if any, with the respective
employing entity’s code of conduct or other written policy.

 

(b)                                 “COBRA” shall mean Code Section 4980B and
ERISA Sections 601 through 608 or similar state law.

 

(c)                                  “Code Section 409A” shall mean Section 409A
of the Code and the regulations and guidance promulgated thereunder.

 

(d)                                 “Collective Bargaining Agreement” shall mean
any collective bargaining agreement, works council agreement or other labor
agreement with any Employee Representative to which RemainCo or any of its
Subsidiaries is a party to or bound by before the Effective Time.

 

(e)                                  “Employee” shall mean any individual who is
treated, according to the payroll and other records of RemainCo or any of its
Subsidiaries, as an employee of RemainCo or any of its Subsidiaries immediately
before the Effective Time, including active employees and employees on vacation
and approved leave of absence (including maternity, paternity, family, sick,
short-term or long-term disability leave, qualified military service under the
Uniformed Services Employment and Reemployment Rights Act of 1994, leave under
the Family Medical Leave Act and other approved leaves).

 

(f)                                   “Employee Representative” shall mean any
works council, employee representative, trade union, labor organization, labor
union, group of employees or similar representative body.

 

(g)                                  “Employment Claim” shall mean any actual or
threatened lawsuit, charge, complaint, audit, investigation, grievance,
arbitration, ERISA claim, or federal, state, or local judicial or administrative
proceeding of whatever kind involving a demand by, on behalf of or relating to a
current or former Employee or independent contractor, or by or relating to an
Employee Representative, or by or relating to any federal, state, or local
Government Entity alleging Liability against a Party or against a Party’s
pension, welfare or other benefit plan, or such plan’s administrator, trustee or
fiduciary.

 

(h)                                 “Equity Vesting Date” shall mean the six
(6)-month anniversary of the Distribution Date.

 

(i)                                     “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended, or any successor
legislation.

 

2

--------------------------------------------------------------------------------


 

(j)                                    “Former Employee” shall mean any
individual who was employed by RemainCo or any of its Subsidiaries at any time
before the Effective Time but who is not considered to be an Employee hereunder.

 

(k)                                 “IRS” shall mean the Internal Revenue
Service.

 

(l)                                     “Plan” shall mean any plan, policy,
arrangement, contract or agreement providing compensation or benefits for any
group of Employees or individual Employee, or the dependents or beneficiaries of
any such Employee(s), whether formal or informal or written or unwritten, and
including, without limitation, any means, whether or not legally required,
pursuant to which any benefit is provided by an employer to any Employee or the
beneficiaries of any such Employee.  The term “Plan” as used in this Agreement
does not include any contract, agreement or understanding relating to settlement
of actual or potential employment claims.

 

(m)                             “Post-Spin RemainCo RSU” shall have the meaning
set forth in Section 3.01(b)(i) hereof.

 

(n)                                 “Post-Spin RemainCo SSAR” shall have the
meaning set forth in Section 3.01(a)(i) hereof.

 

(o)                                 “Post-Spin RemainCo Stock Price” shall mean
the opening share price of RemainCo Common Stock on the New York Stock Exchange
on the first trading day immediately after the Effective Time.

 

(p)                                 “Pre-Spin RemainCo SSAR Price” shall have
the meaning set forth in Section 3.01(a)(i)(A) hereof.

 

(q)                                 “Pre-Spin RemainCo Stock Price” shall mean
the closing share price of RemainCo Common Stock on the New York Stock Exchange
on the last trading day immediately preceding the Effective Time.

 

(r)                                    “RemainCo 401(k) Plans” shall have the
meaning set forth in Section 2.07 hereof.

 

(s)                                   “RemainCo Bonus Plans” shall have the
meaning set forth in Section 3.02(a) hereof.

 

(t)                                    “RemainCo Deferred Compensation Plans”
shall mean, collectively, the Wyndham Worldwide Corporation Officer Deferred
Compensation Plan, the Wyndham Worldwide Corporation Non-Employee Directors
Deferred Compensation Plan and the Wyndham Worldwide Corporation Savings
Restoration Plan.

 

(u)                                 “RemainCo Deferred Units” shall mean
deferred RemainCo RSUs subject to Code Section 409A.

 

(v)                                 “RemainCo Employee” shall have the meaning
set forth in Section 2.01(a) hereof.

 

3

--------------------------------------------------------------------------------


 

(w)                               “RemainCo Equity and Incentive Plan” shall
mean the Wyndham Worldwide Corporation Amended and Restated 2006 Equity and
Incentive Plan, as amended from time to time.

 

(x)                                 “RemainCo Group Health Plans” shall mean the
medical, dental, vision and health care spending account components constituting
“Covered Welfare Programs” under the Wyndham Worldwide Corporation Health and
Welfare Plan.

 

(y)                                 “RemainCo Participant” shall mean a RemainCo
Employee, any former RemainCo Employee, and any eligible dependent or
beneficiary thereof who participates or is eligible to participate in a RemainCo
Plan.

 

(z)                                  “RemainCo Plan” shall mean each Plan that
is sponsored, maintained, contributed to or required to be contributed to by any
member of the RemainCo Group, but not including any SpinCo Plan.

 

(aa)                          “RemainCo PVRSU” shall mean a restricted stock
unit subject to time- and performance-vesting conditions pursuant to the
applicable award agreement issued under the RemainCo Equity and Incentive Plan,
which is outstanding immediately prior to the Effective Time.

 

(bb)                          “RemainCo Ratio” shall mean the quotient obtained
by dividing (i) the Pre-Spin RemainCo Stock Price by (ii) the Post-Spin RemainCo
Stock Price, carried out to six decimal places.

 

(cc)                            “RemainCo RSU” shall mean a vested or unvested
stock-settled restricted stock unit subject only to time-vesting conditions
pursuant to the applicable award agreement issued under the RemainCo Equity and
Incentive Plan, which is outstanding immediately prior to the Effective Time.

 

(dd)                          “RemainCo Severance Plans” shall mean,
collectively, the Wyndham Worldwide Corporation Severance Pay Plan for Officers
and the Worldwide Corporation Severance Pay Plan for Non-Officers.

 

(ee)                            “RemainCo SSAR” shall mean an unexercised,
vested or unvested, stock-settled stock appreciation right issued under the
RemainCo Equity and Incentive Plan, which is outstanding immediately prior to
the Effective Time.

 

(ff)                              “SpinCo 401(k) Plans” shall have the meaning
set forth in Section 2.07 hereof.

 

(gg)                            “SpinCo Bonus Plans” shall have the meaning set
forth in Section 3.02(a) hereof.

 

(hh)                          “SpinCo Deferred Compensation Liabilities” shall
have the meaning set forth in Section 2.12(a) hereof.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  “SpinCo Deferred Compensation Plans” shall
mean, collectively, the SpinCo Officer Deferred Compensation Plan, the SpinCo
Non-Employee Director Deferred Compensation Plan and the SpinCo Savings
Restoration Plan.

 

(jj)                                “SpinCo Deferred Units” shall mean deferred
SpinCo RSUs subject to Code Section 409A.

 

(kk)                          “SpinCo Directors” shall have the meaning set
forth in Section 2.12(a) hereof.

 

(ll)                                  “SpinCo Employee” shall have the meaning
set forth in Section 2.01(a) hereof.

 

(mm)                  “SpinCo Equity and Incentive Plan” shall mean the Wyndham
Hotels & Resorts, Inc. 2018 Equity and Incentive Plan, as amended from time to
time.

 

(nn)                          “SpinCo Group Health Plans” shall have the meaning
set forth in Section 2.08(b) hereof.

 

(oo)                          “SpinCo MEPPs” shall have the meaning set forth in
Section 2.15 hereof.

 

(pp)                          “SpinCo Participant” shall mean a SpinCo Employee,
any former SpinCo Employee, and any eligible dependent or beneficiary thereof
who participates or is eligible to participate in a SpinCo Plan.

 

(qq)                          “SpinCo Plan” shall mean each Plan that is
sponsored, maintained or contributed to or required to be contributed to by any
member of the SpinCo Group that does not also cover any RemainCo Employee.

 

(rr)                                “SpinCo Ratio” shall mean the quotient
obtained by dividing (a) the Pre-Spin RemainCo Stock Price by (b) the SpinCo
Stock Price, carried out to six decimal places.

 

(ss)                              “SpinCo RSU” shall mean a vested or unvested
stock-settled restricted stock unit issued under the SpinCo Equity and Incentive
Plan.

 

(tt)                                “SpinCo Severance Plans” shall mean,
collectively, the SpinCo Severance Pay Plan for Officers and the SpinCo
Severance Pay Plan for Non-Officers.

 

(uu)                          “SpinCo SSAR” shall mean an unexercised, vested or
unvested, stock-settled stock appreciation right issued under the SpinCo Equity
and Incentive Plan.

 

(vv)                          “SpinCo Stock Price” shall mean the opening share
price of SpinCo Common Stock on the New York Stock Exchange on the first trading
day immediately after the Effective Time.

 

Section 1.02                             Certain Constructions.  References to
the singular in this Agreement shall refer to the plural and vice-versa, and
references to the masculine shall refer to the feminine and vice-versa.

 

5

--------------------------------------------------------------------------------


 

Section 1.03                             Schedules, Sections.  References to a
“Schedule” are, unless otherwise specified, to one of the Schedules attached to
this Agreement, and references to a “Section” are, unless otherwise specified,
to one of the Sections of this Agreement.

 

Section 1.04                             Effective Time.  This Agreement shall
be effective as of the Effective Time.

 

ARTICLE II
ALLOCATION OF EMPLOYEES; EMPLOYEE BENEFITS

 

Section 2.01                             Allocation of Employees.

 

(a)                                 Effective no later than immediately prior to
the Effective Time and except as otherwise agreed by the Parties, (i) each Party
shall have taken, or shall have caused the applicable member of its Group to
have taken, such actions as are necessary to ensure to the extent possible that
each individual who is intended to be an employee of the SpinCo Group as of
immediately after the Effective Time, including (A) any such individual who is
not actively working as of the Effective Time as a result of an illness, injury
or leave of absence (including due to a short-term or long-term disability)
approved by the SpinCo Human Resources Department, as provided for in the
applicable schedule to the Transition Services Agreement, or otherwise taken in
accordance with applicable Law and (B) those individuals set forth on
Schedule 2.01(a)(i) attached hereto (collectively, the “SpinCo Employees”), is
employed by a member of the SpinCo Group as of immediately after the Effective
Time; and (ii) each Party shall have taken, or shall have caused the applicable
member of its Group to have taken, such actions as are necessary to ensure to
the extent possible that each individual who is intended to be an employee of
the RemainCo Group as of immediately after the Effective Time, including (A) any
such individual who is not actively working as of the Effective Time as a result
of an illness, injury or leave of absence (including due to a short-term or
long-term disability) approved by the SpinCo Human Resources Department, as
provided for in the applicable schedule to the Transaction Services Agreement
between the Parties, or otherwise taken in accordance with applicable Law),
(B) those individuals set forth on Schedule 2.01(a)(ii) attached hereto, and
(C) any other Employee who is not a SpinCo Employee (collectively, the “RemainCo
Employees”), is employed by a member of the RemainCo Group as of immediately
after the Effective Time.  Each of the Parties agrees to execute, and to seek to
have the applicable Employees execute, such documentation, if any, as may be
necessary to reflect such assignment and/or to comply with applicable Law in
relation to the transfer of the employment of applicable Employees.  Each of the
Parties also shall have taken, or shall have caused the applicable member of its
Group to have taken, such actions as are necessary to allocate individual
independent contractors between the SpinCo Group and the RemainCo Group,
effective no later than immediately after the Effective Time.

 

(b)                                 Notwithstanding anything in
Section 2.01(a) to the contrary, if the Parties mutually agree after the
Distribution Date that an Employee or individual independent contractor was
incorrectly allocated to the RemainCo Group or the SpinCo Group (or was
incorrectly employed or engaged by a member of the RemainCo Group or the SpinCo
Group as of the Effective Time), the Parties shall use their reasonable best
efforts to correct such matter as appropriate (including by transferring the
employment or engagement opportunity of such Employee or individual independent
contractor to the applicable member of the applicable Group or by offering
employment or an engagement opportunity to such Employee or individual

 

6

--------------------------------------------------------------------------------


 

independent contractor), and, to the extent possible, such correction shall be
effective as of the Effective Time.

 

Section 2.02                             Employee Liabilities Generally.

 

(a)                                 From and after the Effective Time, RemainCo
or a member of the RemainCo Group hereby assumes or retains, and shall be
responsible for paying, performing, fulfilling and discharging in accordance
with their respective terms, (i) all Liabilities or obligations expressly
assigned to or assumed by a member of the RemainCo Group under this Agreement;
and (ii) except as otherwise expressly provided for herein or in the
Distribution Agreement, all Liabilities with respect to the employment, service,
termination of employment or termination of service of all RemainCo Employees,
independent contractors allocated to RemainCo pursuant to Section 2.01(a),
Former Employees and their respective dependents and beneficiaries (and any
alternate payees in respect thereof), whenever incurred.  All Liabilities
assumed or retained by a member of the RemainCo Group under this
Section 2.02(a) shall be “RemainCo Liabilities” for purposes of the Distribution
Agreement.

 

(b)                                 From and after the Effective Time, SpinCo or
a member of the SpinCo Group hereby assumes or retains, and shall be responsible
for paying, performing, fulfilling and discharging in accordance with their
respective terms, (i) all Liabilities or obligations expressly assigned to or
assumed by a member of the SpinCo Group under this Agreement; and (ii) except as
otherwise expressly provided for herein or in the Distribution Agreement, all
Liabilities with respect to the employment, service, termination of employment
or termination of service of all SpinCo Employees and independent contractors
allocated to SpinCo pursuant to Section 2.01(a) and their respective dependents
and beneficiaries (and any alternate payees in respect thereof), whenever
incurred.  All Liabilities assumed or retained by a member of the SpinCo Group
under this Section 2.02(b) shall be “SpinCo Liabilities” for purposes of the
Distribution Agreement.

 

Section 2.03                             No Termination of Employment Intended
as a Result of the Allocation of Employees.  It is intended that the RemainCo
Employees and SpinCo Employees shall not experience a termination of employment
or severance solely as a result of the transactions contemplated by the
Distribution Agreement or the allocation or transfer of Employees described in
Section 2.01 of this Agreement.  To the extent permitted by applicable Law, such
Employees shall not be entitled to any termination or severance payments or
benefits as a result of such transactions or allocation or transfer, as
applicable.  RemainCo shall, and shall cause other members of the RemainCo Group
(as applicable), and SpinCo shall, and shall cause other members of the SpinCo
Group (as applicable), to cause any applicable Plan to be interpreted and
administered consistent with such intent, to the greatest extent possible
without breaching the applicable Plan.

 

Section 2.04                             At-Will Employment.  Nothing in this
Agreement shall (a) create any obligation on the part of any member of the
RemainCo Group or the SpinCo Group to continue the employment of any Employee or
permit the return from a leave of absence of any Employee following the date of
this Agreement or the Effective Time (except as required by applicable Law) or
(b) change the employment status of any Employee from “at-will,” to the extent
such Employee was an “at-will” employee under applicable Law.

 

7

--------------------------------------------------------------------------------


 

Section 2.05                             Service Crediting.

 

(a)                                 From and after the Effective Time, SpinCo
shall, and shall cause other members of the SpinCo Group (as applicable) to,
recognize each SpinCo Employee’s service prior to the Effective Time (including
service with any member of the RemainCo Group prior to the Effective Time) for
all purposes, including purposes of eligibility, vesting and level of paid time
off or severance benefits under any SpinCo Plan, to the same extent and for the
same purpose such service was recognized as of the Effective Time under the
corresponding RemainCo Plan.  Notwithstanding the foregoing, nothing herein
shall require the SpinCo Group or any equity compensation plan or arrangement
maintained by the SpinCo Group after the Effective Time to credit service prior
to the Effective Time for purposes of any equity award or other equity-based
benefit or equity-based compensation that may be established by the SpinCo Group
at any time at or after the Effective Time, except as set forth in Section 3.01
herein.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, the Distribution Agreement or any other Ancillary Agreement, no
Employee shall receive service credit or benefits to the extent that receipt of
such service credit or benefits would result in duplication of benefits provided
by another RemainCo Plan or SpinCo Plan.

 

Section 2.06                             Continuity of Benefits and Coverage. 
It is the intention of RemainCo and SpinCo that there be uninterrupted benefit
plan participation and coverage for RemainCo Employees and SpinCo Employees,
notwithstanding the transactions contemplated by the Distribution Agreement,
this Agreement or any other Ancillary Agreement.  Therefore, RemainCo and SpinCo
shall use their reasonable best efforts to cause there to be no interruption of
coverage with respect to the type of benefits or coverage being provided to such
Employees immediately prior to the Effective Time.

 

Section 2.07                             Establishment and Spinoff of
401(k) Plans.  Prior to the Effective Time, SpinCo (or a designated member of
the SpinCo Group) shall adopt two defined contribution pension plans that
contain a cash or deferred arrangement within the meaning of Section 401(k) of
the Code and are intended to be qualified under Section 401(a) of the Code
(collectively, “SpinCo 401(k) Plans”).  The SpinCo 401(k) Plans are intended to
replace the Wyndham Worldwide Corporation Employee Savings Plan and the Wyndham
Hotels and Resorts Employee Savings Plan (collectively, “RemainCo 401(k) Plans”)
for the applicable SpinCo Employee.  From and after the Effective Time, RemainCo
shall retain sponsorship of the RemainCo 401(k) Plans.  Immediately after the
Effective Time, all SpinCo Employees who, immediately prior to such date, were
participants in or otherwise eligible to participate in a RemainCo 401(k) Plan
shall be eligible to participate in the corresponding SpinCo 401(k) Plan with
respect to compensation paid after the Effective Time.  As soon as practicable
after the Effective Time, RemainCo shall use its reasonable best efforts to
cause the accounts of SpinCo Employees under the RemainCo 401(k) Plans and the
value of assets attributable to such accounts of SpinCo Employees to be
transferred to the corresponding SpinCo 401(k) Plan in a “transfer of assets or
liabilities” in accordance with Section 414(l) of the Code and Section 208 of
ERISA and the respective rules and regulations promulgated thereunder.  The
assets to be transferred shall be in the form of cash or other property, as
RemainCo and SpinCo shall mutually agree prior to such transfer.  Prior to such
transfer, SpinCo shall provide RemainCo with such documents and other
information as RemainCo shall reasonably request to assure itself that the
SpinCo 401(k) Plans and the related trusts established pursuant thereto (a) are

 

8

--------------------------------------------------------------------------------


 

qualified and tax-exempt under Sections 401(a) and 501(a) of the Code,
respectively, and (b) contain participant loan provisions and procedures
necessary to effect the orderly transfer of participant loan balances associated
with the transfer of assets.  Prior to the transfer, RemainCo and SpinCo shall
(or shall cause the applicable member(s) of their Group to) notify the IRS of
the transfer by timely filing Forms 5310-A, to the extent such filings are
required, and RemainCo shall provide to SpinCo copies of such personnel and
other records of RemainCo pertaining to the SpinCo Employees and such records of
any agent or representative of RemainCo pertaining to the SpinCo Employees, in
each case, pertaining to the RemainCo 401(k) Plans and as SpinCo may reasonably
request in order to administer and manage the accounts and assets transferred to
the SpinCo 401(k) Plans.  Upon such transfer, SpinCo and each member of the
SpinCo Group and the SpinCo 401(k) Plans shall assume all liabilities and
obligations with respect to all amounts transferred from the RemainCo
401(k) Plans to the SpinCo 401(k) Plans in respect of the SpinCo Employees, and
RemainCo and each member of the RemainCo Group and the RemainCo 401(k) Plans
shall be relieved of all such liabilities and obligations.

 

Section 2.08                             Group Health Plans.

 

(a)                                 RemainCo Group Health Plans.

 

(i)                                     From the Effective Time through
December 31, 2018, RemainCo shall continue the RemainCo Group Health Plans. 
Liabilities relating to, or arising in connection with, any claims incurred
under the RemainCo Group Health Plans by RemainCo Participants and SpinCo
Participants during the 2018 plan year, including claims that are self-insured
and claims that are fully insured through third party insurance and including
the coverage of SpinCo Participants after the Effective Time as described in
subsection (ii) below, shall be shared by RemainCo and SpinCo based on the
pooling methodology in place prior to the Effective Time.  At the end of the
2018 plan year, all remaining Liabilities for such year with respect to
self-insured group health benefits under the RemainCo Group Health Plans shall
be apportioned to RemainCo and SpinCo based on the premium contributions of
RemainCo and SpinCo for the 2018 plan year.

 

(ii)                                  SpinCo Participants who were participating
in the RemainCo Group Health Plans immediately prior to the Effective Time shall
be entitled to continue participating in such RemainCo Group Health Plans, as
applicable, until December 31, 2018, pursuant to the terms of the Transition
Services Agreement.  SpinCo Employees who were employed at or before the
Effective Time, but who have not completed their benefits waiting or eligibility
period for the RemainCo Group Health Plans as of the Effective Time, shall be
eligible to participate in the applicable RemainCo Group Health Plans, as of the
date prior to January 1, 2019, in which they would have been eligible to
participate had they been RemainCo Employees under such RemainCo Group Health
Plans, and shall be entitled to continue participating in such RemainCo Group
Health Plans until December 31, 2018 pursuant to the terms of the Transition
Services Agreement.  Any SpinCo Employee covered under the RemainCo Group Health
Plans who has a qualifying status change (e.g., birth/adoption of a child,
marriage) shall be able to make changes to his or her enrollment based on the
event in accordance with the terms of the applicable RemainCo Group Health
Plan.  SpinCo shall be responsible for the costs of SpinCo Participants’
participation in the RemainCo Group Health Plans after the Effective Time,
including pursuant to COBRA as described in Section 2.08(c)(ii) hereof, pursuant
to the terms of the Transition Services Agreement.

 

9

--------------------------------------------------------------------------------


 

(b)                                 SpinCo Group Health Plans.  Effective no
later than January 1, 2019, SpinCo or another member of the SpinCo Group shall
take, or cause to be taken, all actions necessary and appropriate to establish
or designate and administer group medical, dental, vision, and health care
spending account plans (collectively, the “SpinCo Group Health Plans”) to
provide benefits thereunder for all eligible SpinCo Participants who choose to
enroll in such SpinCo plans.  With respect to any Liabilities relating to or
arising in connection with claims incurred under a SpinCo Group Health Plan by
SpinCo Participants from and after the effective date of such SpinCo Group
Health Plan, including claims that are self-insured and claims that are fully
insured through third party insurance, SpinCo and the applicable SpinCo Group
Health Plan shall be solely responsible for such Liabilities.

 

(c)                                  COBRA Continuation Coverage.

 

(i)                                     From and after the Effective Time,
(A) the RemainCo Group shall assume or retain and shall be solely responsible
for, or cause the RemainCo Group Health Plans (and applicable insurance
carriers) to be responsible for, the continuation coverage requirements imposed
by COBRA as they relate to any RemainCo Participant or Former Employee, and no
member of the SpinCo Group shall have any liability or obligation with respect
thereto; and (B) subject to Section 2.08(c)(ii) below, the SpinCo Group shall
assume or retain and shall be solely responsible for, or cause the SpinCo Group
Health Plans (and applicable insurance carriers) to be responsible for, COBRA
continuation coverage requirements as they relate to any SpinCo Participant, and
no member of the RemainCo Group shall have any liability or obligation with
respect thereto.

 

(ii)                                  A SpinCo Participant who becomes entitled
to COBRA continuation coverage by reason of an event that occurs after the
Effective Time, but prior to January 1, 2019, shall be entitled to coverage
under the applicable RemainCo Group Health Plans through December 31, 2018, and
thereafter, such SpinCo Participant shall be entitled to coverage under the
applicable SpinCo Group Health Plans for the remainder of his or her COBRA
period after December 31, 2018.

 

(d)                                 Business Associate Agreements.  The Parties
acknowledge that the RemainCo Group or the SpinCo Group may provide certain
administrative services for the other Party’s group health plans for a
transitional period under the terms of the Transition Services Agreement.  The
Parties agree to enter into a business associate agreement, if required by the
Health Insurance Portability and Accountability Act of 1996, as amended
(“HIPAA”), or other applicable health information privacy Laws in a customary
form to be mutually agreed in connection with the provision of such services.

 

Section 2.09                             Disability Plans.  Each RemainCo
Participant and SpinCo Participant who became disabled, as defined under a
RemainCo Plan that provides short- or long-term disability benefits prior to the
Effective Time, shall be eligible or continue to be eligible for such benefits
under the applicable RemainCo Plan in accordance with the terms and conditions
of such RemainCo Plan; provided that SpinCo shall be responsible for reimbursing
RemainCo for any self-insured short-term disability benefits with respect to
such disabled SpinCo Employee for the period after the Effective Time until such
time as those short-term disability benefits terminate in accordance with the
terms of such RemainCo Plan.  In the event any such disabled SpinCo

 

10

--------------------------------------------------------------------------------


 

Employee becomes eligible to transition directly from receiving short-term
disability benefits to receiving long-term disability benefits either before, at
or after the Effective Time under the applicable RemainCo Plan, RemainCo and the
applicable RemainCo Plan shall provide the long-term disability benefits to
which such disabled SpinCo Employee is entitled (taking into account, if
applicable, the extent to which such employee has elected such coverage and has
made the required contributions therefor).  After the Effective Time, the SpinCo
Group shall be solely responsible for providing short- and long-term disability
benefits under SpinCo Plans to eligible SpinCo Employees who become disabled
after the Effective Time, and, effective at the Effective Time, SpinCo or a
member of the SpinCo Group shall take, or cause to be taken, all action
necessary and appropriate to establish or designate and administer short- and
long-term disability plans to provide benefits thereunder for all eligible
SpinCo Employees (and their eligible dependents and beneficiaries).

 

Section 2.10                             Group Term Life, Accidental Death &
Dismemberment and Business Travel Accident Insurance Plans.  With respect to any
Liabilities relating to or arising in connection with claims incurred by
RemainCo Participants or SpinCo Participants under the applicable RemainCo Plan
prior to the Effective Time, including claims that are self-insured and claims
that are fully insured through third party insurance, RemainCo and the
applicable RemainCo Plan shall retain and be responsible for such Liabilities. 
After the Effective Time, the SpinCo Group shall be solely responsible for
providing life, accidental death and dismemberment and business travel accident
insurance benefits to eligible SpinCo Employees under SpinCo Plans, and,
effective at the Effective Time, SpinCo or a member of the SpinCo Group shall
take, or cause to be taken, all action necessary and appropriate to establish or
designate and administer life, accidental death and dismemberment and business
travel accident insurance plans to provide benefits thereunder for all eligible
SpinCo Employees (and their eligible dependents and beneficiaries).  For
purposes of this Section 2.10, a claim in respect of life insurance, accidental
death and dismemberment and business travel accident insurance shall be deemed
to be incurred upon the occurrence of the event giving rise to such claim or
expense.

 

Section 2.11                             Insurance Contracts and Third-Party
Vendor Agreements.  To the extent any Plan is funded (in whole or in part)
through the purchase of an insurance contract, RemainCo and SpinCo shall
cooperate, and each shall use its commercially reasonable efforts to effectuate
the provisions of this Agreement in relation to such contract and to obtain any
necessary consents and maintain any pricing discounts or other preferential
terms for both RemainCo (or the applicable member of the RemainCo Group) and
SpinCo (or the applicable member of the SpinCo Group) for a reasonable term.  To
the extent any Plan is administered by a third-party vendor, RemainCo and SpinCo
shall cooperate, and each shall use its commercially reasonable efforts to
replicate any contract with such third-party vendor for RemainCo (or the
applicable member of the RemainCo Group) or SpinCo (or the applicable member of
the SpinCo Group), as applicable, and to maintain any pricing discounts or other
preferential terms for both RemainCo (or the applicable member of the RemainCo
Group) and SpinCo (or the applicable member of the SpinCo Group) for a
reasonable term.  Neither RemainCo nor SpinCo shall be liable for failure to
obtain consents, new insurance or administrative contracts, pricing discounts,
or other preferential terms for the other Party or the applicable member of its
Group.  Each Party shall be responsible for any new or additional premiums,
charges, or administrative fees that such Party may incur with respect to its
insurance coverage or contracts pursuant to this Agreement.

 

11

--------------------------------------------------------------------------------


 

Section 2.12                             Deferred Compensation Plans.

 

(a)                                 SpinCo Deferred Compensation Plans.  As of
the Effective Time, SpinCo shall assume and be solely responsible for the
satisfaction of Liabilities (the “SpinCo Deferred Compensation Liabilities”)
under the RemainCo Deferred Compensation Plans in respect of SpinCo Employees
and those non-employee directors of RemainCo who become directors of SpinCo as
of the Effective Time (the “SpinCo Directors”).  At or prior to the Effective
Time, SpinCo (or a designated member of the SpinCo Group) shall adopt the SpinCo
Deferred Compensation Plans, which shall contain terms and conditions that are
substantially similar to the terms and conditions of the corresponding RemainCo
Deferred Compensation Plans as in effect immediately prior to the Effective
Time, subject to such amendments as are necessary to comply with applicable
Law.  RemainCo shall cause the applicable trust to transfer to a trust,
maintained by SpinCo, assets sufficient to satisfy the SpinCo Deferred
Compensation Liabilities, as determined as of the Effective Time.  Following the
Effective Time, RemainCo shall retain responsibility for the satisfaction of all
Liabilities under the RemainCo Deferred Compensation Plans (other than the
SpinCo Deferred Compensation Liabilities) and shall fully perform, pay and
discharge all Liabilities related to all participants (other than SpinCo
Employees and SpinCo Directors) under the RemainCo Deferred Compensation Plans.

 

(b)                                 All elections made by SpinCo Employees and
SpinCo Directors that were in effect under the terms of the applicable RemainCo
Deferred Compensation Plan immediately prior to the Effective Time shall
continue in effect from and after the Effective Time until a new election that,
by its terms, supersedes the prior election is made by such SpinCo Employees or
SpinCo Directors in accordance with the terms of the applicable SpinCo Deferred
Compensation Plan and consistent and compliant with the provisions of Code
Section 409A.

 

(c)                                  Prior to the Effective Time, RemainCo shall
take all actions necessary such that participants who have RemainCo Deferred
Units credited to their accounts under any of the RemainCo Director Deferred
Compensation Plans immediately prior to the Effective Time shall receive,
effective as of the Effective Time, a number of SpinCo Deferred Units determined
in the manner described in Section 3.01(b)(i) for RemainCo RSUs.

 

(d)                                 The terms and conditions relating to the
SpinCo Deferred Units shall be substantially similar to the terms and conditions
relating to the corresponding RemainCo Deferred Units immediately prior to the
Effective Time, except that (i) RemainCo shall cause the RemainCo Deferred
Compensation Plans to be amended, effective as of the Effective Time, to provide
participants with the ability to re-direct the notional investment of all or a
portion of the SpinCo Deferred Units credited by reason of the Distribution into
additional RemainCo Deferred Units or into one or more alternative investment
vehicles offered under the applicable RemainCo Director Deferred Compensation
Plan; and (ii) SpinCo shall cause the SpinCo Deferred Compensation Plans to
provide participants with the ability to re-direct notional investment of all or
a portion of the RemainCo Deferred Units into additional SpinCo Deferred Units
or one or more alternative investment vehicles offered under the SpinCo Director
Deferred Compensation Plan.

 

Section 2.13                             Severance Pay Plans.  At the Effective
Time, RemainCo (or a designated member of the RemainCo Group) shall continue the
RemainCo Severance Plans.  Effective as of the Effective Time, SpinCo (or a
designated member of the SpinCo Group) shall take, or cause to

 

12

--------------------------------------------------------------------------------


 

be taken, all actions necessary and appropriate to establish, designate or
administer the SpinCo Severance Plans.  Employees who become entitled to
benefits under a RemainCo Severance Plan for terminations of employment
occurring before the Effective Time shall be entitled to continue to receive
such benefits in accordance with the terms of the RemainCo Severance Plan, and
the RemainCo Group shall be solely responsible for paying the entire amount of
the cost of any such benefits.

 

Section 2.14                             Paid Time Off.  At the Effective Time,
SpinCo shall assume, as to the SpinCo Employees, and RemainCo shall retain, as
to the RemainCo Employees, all accrued Liabilities (whether funded or unfunded)
for vacation, sick leave and other paid time off.  SpinCo shall be solely
responsible for the payment of such vacation, sick leave and paid time off
Liabilities to the SpinCo Employees after the Effective Time, and RemainCo shall
be solely responsible for the payment of such vacation, sick leave and paid time
off Liabilities to RemainCo Employees after the Effective Time.  Each Party
shall provide to its own employees, at the Effective Time, the same balances of
vacation, sick leave and other paid time off as credited to such employee
immediately prior to the Effective Time.

 

Section 2.15                             Multiemployer Plans.  Certain of the
Collective Bargaining Agreements require participation in and contribution to
multiemployer pension plans with respect to SpinCo Employees (the “SpinCo
MEPPs”) and with respect to RemainCo Employees (the “RemainCo MEPPs”).  Pursuant
to the terms of such Collective Bargaining Agreements and applicable Law,
effective as of the Effective Time: (a) the applicable members of the SpinCo
Group shall continue participation in, and shall assume or retain all
Liabilities on account of the SpinCo Employees (and any Former Employees who
were engaged in the SpinCo Business) with respect to, the SpinCo MEPPs,
regardless of whether such Liabilities arise or relate to events occurring prior
to, at, or after the Effective Time; and (b) the applicable members of the
RemainCo Group shall continue participation in, and shall assume or retain all
Liabilities on account of the RemainCo Employees (and any Former Employees who
were engaged in the RemainCo Business) with respect to, the RemainCo MEPPs,
regardless of whether such Liabilities arise or relate to events occurring prior
to, at, or after the Effective Time.  RemainCo and SpinCo intend that the
transactions contemplated by the Distribution Agreement constitute a “change in
corporate structure” within the meaning of Section 4218(1)(A) of ERISA with
respect to the SpinCo Business and RemainCo Business, respectively, such that no
withdrawal from a SpinCo MEPP or RemainCo MEPP shall occur as a result of such
transactions, and, to the extent required, RemainCo and SpinCo shall cooperate
and take reasonable and appropriate steps to ensure that the applicable SpinCo
MEPPs and RemainCo MEPPs have sufficient information to make such
determination.  For the avoidance of doubt and notwithstanding any other
provision of this Agreement, if withdrawal liability is asserted against any
member of the RemainCo Group or any member of the SpinCo Group, including in
connection with the transactions contemplated by the Distribution Agreement,
(i) the SpinCo Group shall be liable only for that portion of such Liability
that is attributable to the contribution history of the SpinCo Business, and
(ii) the RemainCo Group shall be liable only for that portion of such Liability
that is attributable to the contribution history of the RemainCo Business.

 

Section 2.16                             Other Plans.

 

(a)                                 Unless continued coverage is provided under
the Transition Services Agreement, SpinCo or another member of the SpinCo Group
shall take, or cause to be taken, all

 

13

--------------------------------------------------------------------------------


 

actions necessary and appropriate to establish a dependent care spending account
plan for eligible SpinCo Employees as of the Effective Time, and from and after
the Effective Time, SpinCo Employees shall cease to contribute to the RemainCo
dependent care spending account plan; provided, however, that SpinCo Employees
may continue to make claims under the RemainCo dependent care spending account
plan for eligible expenses incurred through the Effective Time (or such later
date as provided in the Transition Services Agreement), in accordance with the
terms of such plan.

 

(b)                                 Except as otherwise expressly provided in
this Agreement or the Transition Services Agreement, the RemainCo Group shall
retain or assume all Liabilities under all Plans to the extent relating to
RemainCo Participants, and the SpinCo Group shall assume or retain all
Liabilities under all Plans to the extent relating to SpinCo Participants.

 

Section 2.17                             Reimbursements.  The Parties
acknowledge that the RemainCo Group, on the one hand, and the SpinCo Group, on
the other hand, may incur costs and expenses, including, but not limited to,
contributions to Plans and the payment of insurance premiums or vendor fees or
expenses arising from or related to any of the Plans which are, as set forth in
this Agreement, the responsibility of the other Party.  Accordingly, the
RemainCo Group and the SpinCo Group shall reimburse each other, as soon as
practicable, but in any event within thirty (30) days of receipt from the other
Party of appropriate verification, for all such costs, fees and expenses. 
Notwithstanding the foregoing, to the extent this Section 2.17 conflicts with
the terms of the Transition Services Agreement related to the same cost or
expense, the terms of the Transition Services Agreement shall control.

 

Section 2.18                             Non-U.S. Plans.  The terms and
conditions set forth in this Agreement shall be applied equally, to the maximum
extent possible, but subject to all applicable Laws, to each applicable RemainCo
Plan and SpinCo Plan maintained for RemainCo Employees and SpinCo Employees, as
applicable, outside of the United States (“U.S.”).  In the event that the terms
and conditions of this Agreement cannot be applied equally to any such RemainCo
Plan or SpinCo Plan, the Parties shall cooperate in good faith to give effect to
the terms of this Agreement to the maximum extent possible and reflecting the
allocation of rights, responsibilities, liabilities and obligations described in
this Agreement.

 

ARTICLE III
INCENTIVE COMPENSATION PLANS AND ARRANGEMENTS

 

Section 3.01                             Treatment of Equity Awards.  The
Parties agree that, and shall take all actions necessary such that, none of the
transactions contemplated by the Distribution Agreement or any Ancillary
Agreement, including, without limitation, this Agreement, constitutes a “change
in control,” “change of control” or similar definition, as applicable, within
the meaning of the RemainCo Equity and Incentive Plan or the SpinCo Equity and
Incentive Plan (each as defined below).  Following the Distribution Date, for
any award adjusted under this Section 3.01, any reference to a “change in
control,” “change of control” or similar definition in the RemainCo Equity and
Incentive Plan, or an award agreement, employment agreement, or other RemainCo
Plan, (x) with respect to equity awards outstanding after the Effective Time
that are denominated in RemainCo Common Stock, shall be deemed to refer to a
“change in control,” “change of control” or similar definition as set forth in
the RemainCo Equity and Incentive Plan or the

 

14

--------------------------------------------------------------------------------


 

applicable award agreement, employment agreement, or other RemainCo Plan, and
(y) with respect to equity awards outstanding as of the Effective Time that are
denominated in shares of SpinCo Common Stock, such reference shall be deemed to
refer to a “change in control,” “change of control” or similar definition as set
forth in the SpinCo Equity and Incentive Plan or the applicable award agreement,
employment agreement, or other SpinCo Plan.

 

(a)                                 Stock-Settled Stock Appreciation Rights.

 

(i)                                     Prior to the Effective Time, RemainCo
shall take all actions necessary such that, as of the Effective Time, by virtue
of the Distribution, each holder of a vested and unvested RemainCo SSAR shall
(x) continue to hold such RemainCo SSAR (with the number of shares of RemainCo
Common Stock subject to such RemainCo SSAR unchanged as a result of the
Distribution, but with the per share exercise price of such RemainCo SSAR
adjusted as set forth in Section 3.01(a)(i)(A) below) (a “Post-Spin RemainCo
SSAR”), and (y) receive a SpinCo SSAR with respect to the number of shares of
SpinCo Common Stock and with an exercise price per share of SpinCo Common Stock
determined as set forth in Section 3.01(a)(i)(B) and
Section 3.01(a)(i)(C) below, respectively.  Both the Post-Spin RemainCo SSAR and
the SpinCo SSAR shall be subject to the same terms and conditions after the
Effective Time as the terms and conditions applicable to the corresponding
RemainCo SSAR immediately prior to the Effective Time, except as set forth in
Section 3.01(a)(ii) and Section 3.01(a)(iii) below.

 

(A)                               The per share exercise price of each Post-Spin
RemainCo SSAR shall be equal to the quotient, rounded up to the nearest whole
cent, obtained by dividing (x) the per share exercise price of the RemainCo SSAR
immediately prior to the Effective Time (the “Pre-Spin RemainCo SSAR Price”) by
(y) the RemainCo Ratio.

 

(B)                               The number of shares of SpinCo Common Stock
subject to each SpinCo SSAR, rounded down to the nearest whole number of shares,
shall be equal to the number of shares of SpinCo Common Stock the holder of the
RemainCo SSAR would have been entitled to receive in the Distribution had the
shares subject to the RemainCo SSAR represented outstanding shares of RemainCo
Common Stock.

 

(C)                               The per share exercise price of each SpinCo
SSAR shall be equal to the quotient, rounded up to the nearest whole cent,
obtained by dividing (x) the Pre-Spin RemainCo SSAR Price by (y) the SpinCo
Ratio.

 

(ii)                                  Each Post-Spin RemainCo SSAR (whether
vested or unvested) held by a SpinCo Employee shall fully vest and become
immediately exercisable effective as of the Effective Time; and each unvested
SpinCo SSAR held by a SpinCo Employee shall become fully vested and exercisable
on the earliest to occur of (A) the date on which such SpinCo SSAR would have
otherwise vested in accordance with the vesting schedule applicable to the
corresponding RemainCo SSAR, subject to the SpinCo Employee’s continued
employment with a member of the SpinCo Group through the applicable vesting
date, (B) the Equity Vesting Date, subject to the SpinCo Employee’s continued
employment with a member of the SpinCo Group through the Equity Vesting Date,
and (C) the date of the SpinCo Employee’s termination of employment with the
SpinCo Group without Cause (not due to the SpinCo Employee’s death, disability
or resignation for any or no reason).

 

15

--------------------------------------------------------------------------------


 

(iii)                               Each SpinCo SSAR (whether vested or
unvested) held by a RemainCo Employee shall fully vest and become immediately
exercisable effective as of the Effective Time; and each unvested Post-Spin
RemainCo SSAR held by a RemainCo Employee shall become fully vested and
exercisable on the earliest to occur of (A) the date on which such Post-Spin
RemainCo SSAR would have otherwise vested in accordance with the vesting
schedule applicable to the corresponding RemainCo SSAR, subject to the RemainCo
Employee’s continued employment with a member of the RemainCo Group through the
applicable vesting date, (B) the Equity Vesting Date, subject to the RemainCo
Employee’s continued employment with a member of the RemainCo Group through the
Equity Vesting Date, and (C) the date of the RemainCo Employee’s termination of
employment with the RemainCo Group without Cause (not due to the RemainCo
Employee’s death, disability or resignation for any or no reason).

 

(b)                                 Restricted Stock Units.

 

(i)                                     Prior to the Effective Time, RemainCo
shall take all actions necessary such that, as of the Effective Time, by virtue
of the Distribution, each holder of a RemainCo RSU shall (A) continue to hold
such RemainCo RSU (with the number of shares of RemainCo Common Stock to which
such RemainCo RSU relates unchanged as a result of the Distribution) (a
“Post-Spin RemainCo RSU”), and (B) receive a SpinCo RSU (with the number of
shares of SpinCo Common Stock to which such SpinCo RSU relates, rounded down to
the nearest whole number of shares, equal to the number of shares of SpinCo
Common Stock the holder of such RemainCo RSU would have been entitled to receive
in the Distribution had the shares subject to such RemainCo RSU represented
outstanding shares of RemainCo Common Stock).  Both the Post-Spin RemainCo RSU
and the SpinCo RSU shall be subject to the same terms and conditions after the
Effective Time as the terms and conditions applicable to the corresponding
RemainCo RSU immediately prior to the Effective Time, except as set forth in
Section 3.01(b)(ii) and Section 3.01(b)(iii) below.

 

(ii)                                  Each Post-Spin RemainCo RSU (whether
vested or unvested) held by a SpinCo Employee shall fully vest and be settled in
RemainCo Common Stock effective as of the Effective Time; and each unvested
SpinCo RSU held by a SpinCo Employee shall become fully vested and be settled in
SpinCo Common Stock on the earliest to occur of (A) the date on which such
SpinCo RSU would have otherwise vested in accordance with the vesting schedule
applicable to the corresponding RemainCo RSU, subject to the SpinCo Employee’s
continued employment with a member of the SpinCo Group through the applicable
vesting date, (B) the Equity Vesting Date, subject to the SpinCo Employee’s
continued employment with a member of the SpinCo Group through the Equity
Vesting Date, and (C) the date of the SpinCo Employee’s termination of
employment with the SpinCo Group without Cause (not due to the SpinCo Employee’s
death, disability or resignation for any or no reason).

 

(iii)                               Each SpinCo RSU (whether vested or unvested)
held by a RemainCo Employee shall fully vest and be settled in SpinCo Common
Stock effective as of the Effective Time; and each Post-Spin RemainCo RSU held
by a RemainCo Employee shall become fully vested and be settled in RemainCo
Common Stock on the earliest to occur of (A) the date on which such Post-Spin
RemainCo RSU would have otherwise vested in accordance with the vesting schedule
applicable to the corresponding RemainCo RSU, subject to the RemainCo Employee’s
continued employment with a member of the RemainCo Group through the applicable
vesting

 

16

--------------------------------------------------------------------------------


 

date, (B) the Equity Vesting Date, subject to the RemainCo Employee’s continued
employment with a member of the RemainCo Group through the Equity Vesting Date,
and (C) the date of the RemainCo Employee’s termination of employment with the
RemainCo Group without Cause (not due to the RemainCo Employee’s death,
disability or resignation for any or no reason).

 

(c)                                  Performance-Vesting Restricted Stock
Units.  Prior to the Effective Time, RemainCo shall take all actions necessary
such that, as of the Effective Time, each RemainCo PVRSU shall fully time vest,
without pro-ration, and also performance vest based on the level of achievement,
determined as of immediately prior to the Effective Time, of the performance
goals set forth in the applicable award agreement governing such RemainCo
PVRSU.  Each vested RemainCo PVRSU shall be settled in (i) RemainCo Common
Stock, with the number of shares of RemainCo Common Stock determined in
accordance with the applicable award agreement, and (ii) SpinCo Common Stock,
with the number of shares of SpinCo Common Stock equal to the number of shares
of SpinCo Common Stock distributable in respect of such RemainCo Common Stock in
connection with the Distribution.  Each RemainCo PVRSU that does not vest in
accordance with this paragraph shall be forfeited as of the Effective Time
without payment of any consideration.

 

(d)                                 Equity and Incentive Plans.

 

(i)                                     Prior to the Effective Time, RemainCo
shall amend the RemainCo Equity and Incentive Plan to provide that, effective as
of the Effective Time, for purposes of the Post-Spin RemainCo SSARs (including
in determining exercisability and the post-employment exercise period), a SpinCo
Employee’s continued service with a member of the SpinCo Group shall be deemed
continued service with a member of the RemainCo Group.  Prior to the Effective
Time, RemainCo shall cause SpinCo to adopt the SpinCo Equity and Incentive Plan,
effective as of the Effective Time, and shall approve, as the sole stockholder,
the adoption of the SpinCo Equity and Incentive Plan.  The SpinCo Equity and
Incentive Plan shall provide that, for purposes of the SpinCo SSARs (including
in determining the exercisability and post-employment exercise period), a
RemainCo Employee’s continued service with a member of the RemainCo Group shall
be deemed service with a member of the SpinCo Group.  SpinCo shall grant each
SpinCo RSU and SpinCo SSAR under the SpinCo Equity and Incentive Plan, which
shall provide that, except as otherwise provided herein, the terms and
conditions applicable to the SpinCo RSUs and SpinCo SSARs shall be on the same
terms and conditions applicable to the corresponding RemainCo RSUs and RemainCo
SSARs, including the terms and conditions relating to vesting and the
post-termination exercise period (if applicable) (as set forth in the applicable
plan, the award holder’s award agreement or the award holder’s then applicable
employment agreement with the applicable member of the RemainCo Group or SpinCo
Group, as applicable).

 

(ii)                                  Upon the exercise of a Post-Spin RemainCo
SSAR or the vesting and settlement of a RemainCo RSU or a RemainCo PVRSU settled
in RemainCo common stock, regardless of the holder thereof, RemainCo shall be
solely responsible for the issuance of RemainCo Common Stock, and for ensuring
the withholding of all applicable Taxes on behalf of the employing entity of
such holder and the remittance of such withholding Taxes to the employing entity
of such holder; and the employing entity shall be solely responsible for
promptly remitting such withheld amounts, along with the employer’s portion of
any applicable payroll Taxes due with respect to the exercise or vesting and
settlement of such equity award, to the appropriate

 

17

--------------------------------------------------------------------------------


 

Governmental Entity.  In order to ensure the proper amount of all applicable
Taxes is withheld with respect to Post-Spin RemainCo SSARs exercised by, or the
vesting and settlement of RemainCo RSUs or RemainCo PVRSUs held by, current or
former SpinCo Employees, SpinCo shall have a reasonable opportunity to review
and, if necessary, request that RemainCo adjust the proposed withholding amount,
which request RemainCo shall honor absent manifest error on SpinCo’s part.  Upon
the exercise of a SpinCo SSAR or the vesting and settlement of a SpinCo RSU or a
RemainCo PVRSU settled in SpinCo common stock, regardless of the holder thereof,
SpinCo shall be solely responsible for the issuance of SpinCo Common Stock, and
for ensuring the withholding of all applicable Taxes on behalf of the employing
entity of such holder and the remittance of such withholding Taxes to the
employing entity of such holder; and the employing entity shall be solely
responsible for promptly remitting such withheld amounts, along with the
employer’s portion of any applicable payroll Taxes due with respect to the
exercise or vesting and settlement of such equity award, to the appropriate
Governmental Entity.  In order to ensure the proper amount of all applicable
Taxes is withheld with respect to SpinCo SSARs exercised by, or the vesting and
settlement of SpinCo RSUs or RemainCo PVRSUs held by, current or former RemainCo
Employees, RemainCo shall have a reasonable opportunity to review and, if
necessary, request that SpinCo adjust the proposed withholding amount, which
request SpinCo shall honor absent manifest error on RemainCo’s part.

 

(iii)                               Notwithstanding anything to the contrary
contained herein, the provisions of this Section 3.01(d) shall be applied in a
manner consistent with Code Section 409A and shall be modified, without the
requirement of any further action by SpinCo or RemainCo, to the extent necessary
to comply with Code Section 409A.

 

Section 3.02                             Nonequity Incentive Compensation
Arrangements.

 

(a)                                 Annual Bonus Plans.  Immediately prior to
the Effective Time, SpinCo Employees shall cease participating in each RemainCo
annual bonus plan or policy (collectively, the “RemainCo Bonus Plans”), and as
of the Effective Time, SpinCo Employees who were eligible to participate in any
RemainCo Bonus Plans thereafter shall be eligible to participate (to the extent
they are not already participating therein) in any SpinCo annual bonus plans or
policies established and adopted by SpinCo following the Effective Time
(collectively, the “SpinCo Bonus Plans”).  All RemainCo Employees shall continue
to participate in the RemainCo Bonus Plans in which they were entitled to
participate prior to the Effective Time.

 

(b)                                 Allocation of Bonus Plan Liabilities. 
Payment to SpinCo Employees with respect to participation in any RemainCo Bonus
Plans shall be calculated based on relevant performance metrics of (i) RemainCo
with respect to the period of time commencing on January 1, 2018 through the
Distribution Date, and (ii) SpinCo with respect to the period of time commencing
on the day immediately following the Distribution Date.  RemainCo or one or more
other members of the RemainCo Group shall be responsible for funding, paying and
discharging all Liabilities, solely with respect to RemainCo Employees, under
the RemainCo Bonus Plans and any other nonequity incentive plans that may be in
place in respect of the calendar year in which the Effective Time occurs
(including sponsorship thereof).  SpinCo or one or more other members of the
SpinCo Group shall be responsible for funding, paying and discharging all
Liabilities, solely with respect to SpinCo Employees, under the RemainCo Bonus
Plans, the SpinCo Bonus Plans

 

18

--------------------------------------------------------------------------------


 

and any other nonequity incentive plans that may be in place in respect of the
calendar year in which the Effective Time occurs (including sponsorship
thereof).

 

(c)                                  Other Incentive Plans.  For the entire
calendar year in which the Effective Time occurs, both RemainCo Employees and
SpinCo Employees shall continue to participate in the commission bonus and sales
incentive plans established by RemainCo or any other member of the RemainCo
Group and in effect as of the Effective Time.  RemainCo or one or more other
members of the RemainCo Group shall be responsible for funding, paying and
discharging all Liabilities, solely with respect to RemainCo Employees, under
any commission bonus and sales incentive plans established by RemainCo or any
other member of the RemainCo Group and in place in respect of the calendar year
in which the Effective Time occurs.  SpinCo or one or more other members of the
SpinCo Group shall be responsible for funding, paying and discharging all
Liabilities, solely with respect to SpinCo Employees, under any commission bonus
and sales incentive plans established by RemainCo or any other member of the
RemainCo Group and in place in respect of the calendar year in which the
Effective Time occurs.  Effective as of January 1st of the calendar year
following the calendar year in which the Effective Time occurs, SpinCo Employees
shall participate in commission bonus and sales incentive plans established by
SpinCo or any other member of the SpinCo Group, and RemainCo Employees shall
participate in commission bonus and sales incentive plans established by
RemainCo or any other member of the RemainCo Group.

 

ARTICLE IV
LABOR AND EMPLOYMENT MATTERS

 

Section 4.01                             Payroll Reporting and Tax Withholding.

 

(a)                                 Form W-2 Reporting.  To the extent an
Employee’s employing entity changes as a result of the transactions contemplated
by the Distribution Agreement, RemainCo and SpinCo shall use the “standard
procedure” for preparing and filing IRS Forms W-2 (Wage and Tax Statements), as
described in Revenue Procedure 2004-53, for the calendar year in which such
change occurs.  Under this procedure, each employing entity shall provide
(subject to any applicable provisions of the Transition Services Agreement) all
required Forms W-2 to report the wages paid and taxes withheld by it during the
year in which the Effective Time occurs.  With respect to any issuances of
RemainCo Common Stock or SpinCo Common Stock described in Section 3.01(d)(ii),
the Employee’s employing entity shall reflect such issuance and taxes withheld
in connection with such issuance on the Form W-2 provided to such Employee by
such employing entity during the year in which such issuance occurs. With
respect to RemainCo Employees and SpinCo Employees outside of the United States,
the Parties shall cooperate in good faith to obtain the same or similar results,
to the extent possible, under applicable tax laws.

 

(b)                                 Garnishments, Tax Levies, Child Support
Orders, and Wage Assignments.  With respect to any Employees with garnishments,
tax levies, child support orders, or wage assignments in effect immediately
prior to the Effective Time, a member of the SpinCo Group (with respect to
SpinCo Employees) or a member of the RemainCo Group (with respect to RemainCo
Employees) shall honor such payroll deduction authorizations and shall continue
to make payroll deductions and payments to the authorized payee, as specified by
the court or governmental order which was filed prior to the Effective Time.

 

19

--------------------------------------------------------------------------------


 

(c)                                  Authorizations for Payroll Deductions. 
Unless otherwise prohibited by this Agreement, any other Ancillary Agreement, a
Plan document, or applicable Law, with respect to Employees with authorizations
for payroll deductions and direct deposits in effect immediately prior to the
Effective Time, a member of the SpinCo Group (with respect to SpinCo Employees)
or a member of the RemainCo Group (with respect to RemainCo Employees) shall
honor such payroll deduction authorizations and shall not require that such
Employee submit a new authorization to the extent that the type of deduction
does not differ from that made prior to the Effective Time.  Such deduction
types include, without limitation, contributions to any Plan and direct deposit
of payroll, union dues, employee relocation loans, and other types of authorized
company receivables usually collectible through payroll deductions.

 

Section 4.02                             Employment Policies and Practices. 
Subject to the provisions of the Transition Services Agreement, ERISA and other
applicable Law, and unless otherwise specified in this Agreement, each member of
the SpinCo Group and the RemainCo Group may, after the Effective Time, adopt,
continue, modify or terminate such employment policies, compensation practices,
retirement plans, welfare benefit plans, and other employee benefit plans of any
kind or description, as each may determine, in its sole discretion, are
necessary and appropriate, with respect to SpinCo Employees and RemainCo
Employees, respectively.

 

Section 4.03                             Leave of Absence Policies.  Following
the Effective Time, the applicable members of the SpinCo Group shall continue to
apply the leave policies applicable to inactive SpinCo Employees who are on an
approved leave of absence as of the Effective Time in accordance with the terms
of such policies applicable to the SpinCo Employees as of the Effective Time. 
For purposes of such policies, leaves of absence taken by SpinCo Employees prior
to the Effective Time shall be deemed to have been taken as employees of the
SpinCo Group.

 

Section 4.04                             Employee Records.  The RemainCo Group
shall provide to the SpinCo Group (a) any and all original employment records
and information (including, but not limited to, any personnel files, Form I-9,
Form W-2, Form 1099 or other IRS forms) with respect to the SpinCo Employees
that are in the possession of any member of the RemainCo Group that are
reasonably required by the SpinCo Group to enable the SpinCo Group to properly
employ the SpinCo Employees and to carry out its obligations under this
Agreement, applicable Law and any applicable Collective Bargaining Agreement
(“Employee Record”); and (b) copies of any and all employment-related
agreements, including, but not limited to, confidentiality agreements,
restrictive covenants, arbitration agreements and employment-related
acknowledgements to which any RemainCo Employee is a party and under which the
SpinCo Group has any rights following the Effective Time.

 

Section 4.05                             Notice and Consultation Obligations;
Collective Bargaining Agreements.  The RemainCo Group and SpinCo Group shall
cooperate in good faith to (a) satisfy any notice, consultation or bargaining
obligations owed to any Employees or Employee Representatives under any
applicative Law, Collective Bargaining Agreement or other contract; (b) ensure
RemainCo or the applicable member of the RemainCo Group has retained each
Collective Bargaining Agreement that is listed on Schedule 4.05(b) hereto (and
any Liabilities arising out of or related thereto); and (c) ensure SpinCo or the
applicable member of the SpinCo Group has retained or assumed each Collective
Bargaining Agreement that is listed on Schedule 4.05(c) hereto (and any
Liabilities arising out of or related thereto).

 

20

--------------------------------------------------------------------------------


 

Section 4.06                             WARN Act.  The Parties shall cooperate
in good faith so that no terminations of employment in connection with the
transactions contemplated or undertaken by this Agreement or the Distribution
Agreement have triggered or shall trigger any rights or obligations under the
federal Worker Adjustment and Retraining Notification Act, or any other federal,
state, or local Law addressing employment separations (collectively, the “WARN
Act”).

 

Section 4.07                             Access to Employee Records.  Following
the Effective Time and to the extent permitted by applicable Law, SpinCo shall
permit RemainCo access to Employee Records of SpinCo Employees, to the extent
reasonably necessary for RemainCo’s legitimate business purposes or to comply
with applicable Law, and RemainCo shall permit SpinCo access to Employee Records
of RemainCo Employees, to the extent reasonably necessary for SpinCo’s
legitimate business purposes or to comply with applicable Law.

 

Section 4.08                             Sharing of Personal Information.  With
respect to the exchange of information or data, the Parties shall comply with
the Data Sharing Addendum attached hereto as Exhibit A (“Data Sharing
Addendum”), the terms of which are hereby incorporated into this Agreement.  The
Parties shall further comply with the Business Associate Agreements attached
hereto as Exhibit B and Exhibit C (“Business Associate Agreements”), the terms
of which are hereby incorporated into this Agreement, with respect to the
exchange of Protected Health Information (as defined in the Business Associate
Agreements).  For purposes of this Section 4.08, capitalized terms used but not
defined herein shall have the meanings given to such terms in the Data Sharing
Addendum.  For the purposes of the Data Sharing Addendum, the Parties
acknowledge and agree that the details of the Processing of Personal Information
pursuant to the performance of this Agreement (as required by
Article 28(3) GDPR) shall be as follows:

 

(a)                                 Subject Matter and Duration of the
Processing of Personal Information.  The subject matter of the Processing of
Personal Information is set out in this Agreement.  Subject to sections 4.11 and
4.12 of the Data Sharing Addendum, each Data Recipient shall Process Personal
Information for the duration of the period set forth in in accordance with
RemainCo’s records management policy in effect as of the Effective Date, unless
otherwise agreed between the Parties in writing to comply with applicable Law.

 

(b)                                 The Nature and Purpose of the Processing of
Personal Information.  The Data Recipient shall Process Personal Information as
necessary to perform its obligations under this Agreement.

 

(c)                                  The Types of Personal Information to be
Processed.  The Personal Information to be Processed by the Data Recipient in
performing its obligations under this Agreement may include, but is not limited
to, the following categories of Personal Information: full name; previous names;
title; position; employer; tax residence; nationality; contact information
(e.g., company, email, phone, home address, business address); ID data;
professional life data; personal life data (including gender, ethnic group
identification (for United States government reporting only), health plan data
inclusive of health plan elections, marital status, date of birth, and
dependants); payroll data (including bank account data, social security
number/tax ID number, payroll deductions, and compensation details); and
candidate data.

 

21

--------------------------------------------------------------------------------


 

(d)                                 The Categories of Data Subjects to whom the
Personal Information Relates.  The Personal Information to be Processed by the
Data Recipient in relation to this Agreement may include, but is not limited to,
Personal Information relating to the following categories of Data Subjects:
employees, directors, freelancers and contractors of Data Provider; agents of
Data Provider; advisors of Data Provider; and candidates.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.01                             Relationship of Parties.  Nothing in
this Agreement shall be deemed or construed by the Parties or any third party as
creating the relationship of principal and agent, partnership or joint venture
between the Parties, it being understood and agreed that no provision contained
herein, and no act of the Parties, shall be deemed to create any relationship
between the Parties other than the relationship set forth herein.

 

Section 5.02                             Access to Information; Cooperation. 
The RemainCo Group, the SpinCo Group, and their authorized agents shall be given
reasonable and timely access to and may take copies of all information relating
to the subjects of this Agreement (to the extent not prohibited by applicable
Law) in the custody of the other Party, including any agent, contractor,
subcontractor, or any other person or entity under the contract of such Party. 
The Parties shall provide one another with such information within the scope of
this Agreement as is reasonably necessary to administer each Party’s Plans or
take the actions required of such Party under this Agreement.  The Parties shall
cooperate with each other to minimize the disruption caused by any such access
and providing of information.

 

Section 5.03                             Complete Agreement.  This Agreement and
any related provisions of the Transition Services Agreement and the Distribution
Agreement shall constitute the entire agreement between the Parties with respect
to the subject matter hereof and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter.

 

Section 5.04                             Counterparts.  This Agreement may be
executed in more than one counterparts, all of which shall be considered one and
the same agreement, and shall become effective when one or more such
counterparts have been signed by each of the Parties and delivered to the other
Party.

 

Section 5.05                             Survival.  Except as otherwise
contemplated by this Agreement or any Ancillary Agreement, all covenants and
agreements of the Parties contained in this Agreement shall survive the
Effective Time and remain in full force and effect in accordance with its
applicable terms.

 

Section 5.06                             Notices.  All notices, requests,
claims, demands and other communications under this Agreement shall be in
writing and shall be given or made (and shall be deemed to have been duly given
or made upon receipt) by delivery in person, by overnight courier service or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Party at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 5.06):

 

22

--------------------------------------------------------------------------------


 

To RemainCo:

 

Wyndham Destinations, Inc.

6277 Sea Harbor Drive

Orlando, FL 32821

Attn: Office of the General Counsel

 

To SpinCo:

 

Wyndham Hotels & Resorts, Inc.
22 Sylvan Way

Parsippany, NJ 07054

Attn: Office of the General Counsel

 

Section 5.07                             Waivers.  The failure of any Party to
require strict performance by the other Party of any provision in this Agreement
shall not waive or diminish that Party’s right to demand strict performance
thereafter of that or any other provision hereof.

 

Section 5.08                             Amendment.  This Agreement may not be
modified or amended except by an agreement in writing signed by each of the
Parties.

 

Section 5.09                             Assignment.  Except as otherwise
provided for in this Agreement, this Agreement shall not be assignable, in whole
or in part, directly or indirectly, by any Party without the prior written
consent of the other Party, and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be void; provided, that
a Party may assign this Agreement in connection with a merger transaction in
which such Party is not the surviving entity or the sale by such Party of all or
substantially all of its Assets; provided, further, that the surviving entity of
such merger or the transferee of such Assets shall agree in writing, reasonably
satisfactory to the other Party, to be bound by the terms of this Agreement as
if named as a Party hereto.

 

Section 5.10                             Successors and Assigns.  The provisions
of this Agreement and the obligations and rights hereunder shall be binding
upon, inure to the benefit of and be enforceable by (and against) the Parties
and their respective successors and permitted transferees and assigns.

 

Section 5.11                             No Circumvention.  The Parties agree
not to directly or indirectly take any actions, act in concert with any Person
who takes an action, or cause or allow any member of any such Party’s Group to
take any actions (including the failure to take a reasonable action) such that
the resulting effect is to materially undermine the effectiveness of any of the
provisions of this Agreement.

 

Section 5.12                             Third Party Beneficiaries.  This
Agreement is solely for the benefit of the Parties and should not be deemed to
confer upon third parties (including current or former employees of the Parties)
any remedy, claim, liability, reimbursement, right of action or other right in
excess of those existing without reference to this Agreement.  Without limiting
the generality of the foregoing, nothing contained in this Agreement (i) shall
be construed to establish, amend, or modify any Plan or other benefit or
compensation plan, program, agreement or arrangement, or

 

23

--------------------------------------------------------------------------------


 

(ii) create any rights or obligations in any Person not Party to this Agreement
(including any RemainCo Employee or SpinCo Employee), including with respect to
(x) any right to employment or continued employment or to a particular term or
condition of employment and (y) the ability of the RemainCo Group and the SpinCo
Group to amend, modify, or terminate any Plan or other benefit or compensation
plan, program, agreement or arrangement at any time established, sponsored or
maintained by any of them.

 

Section 5.13                             Title and Headings.  Titles and
headings to sections herein are inserted for the convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.

 

Section 5.14                             Governing Law.  This Agreement shall be
interpreted and construed in accordance with the laws of the State of Delaware. 
Any and all claims, controversies, and causes of action arising out of or
relating to this Agreement, whether sounding in contract, tort, statute or
otherwise, shall be governed by the laws of the State of Delaware, including its
statutes of limitations, without giving effect to any conflict-of-laws or other
rule that would result in the application of the laws of a different
jurisdiction.

 

Section 5.15                             Dispute Resolution; Consent to
Jurisdiction; Specific Performance; Waiver of Jury Trial; Force Majeure.  The
provisions of Article IX (Dispute Resolution) and Sections 12.19 (Consent to
Jurisdiction), 12.20 (Specific Performance), 12.21 (Waiver of Jury Trial), and
12.23 (Force Majeure) of the Distribution Agreement are incorporated herein by
reference, mutatis mutandis.

 

Section 5.16                             Severability.  In the event any one or
more of the provisions contained in this Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The Parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 5.17                             Interpretation.  The Parties have
participated jointly in the negotiation and drafting of this Agreement.  This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting or causing any
instrument to be drafted.

 

Section 5.18                             No Duplication; No Double Recovery. 
Nothing in this Agreement is intended to confer to or impose upon any Party a
duplicative right, entitlement, obligation or recovery with respect to any
matter arising out of the same facts and circumstances.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

WYNDHAM HOTELS & RESORTS, INC.

 

 

 

 

 

By:

/s/ David B. Wyshner

 

Name:

David B. Wyshner

 

Title:

Chief Financial Officer

 

 

 

 

 

WYNDHAM DESTINATIONS, INC.

 

 

 

 

 

By:

/s/ Michael Hug

 

Name:

Michael Hug

 

Title:

Executive Vice President

 

25

--------------------------------------------------------------------------------